DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 18, 21, 22, 23, 25, 30 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 9, 19 of U.S. Patent No. 11,353,699 (US 11,353,699 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim a digital display device to render an input image for viewing by a viewer having reduced visual acuity, the device comprising: an array of pixels operable to render a pixelated image accordingly; a micro-lens array (or light field shaping layer LFSL) disposed relative to said array of pixels to shape a light field emanating therefrom and thereby at least partially govern a projection thereof from said array of pixels toward the viewer, and a hardware processor operable on pixel data for the input image to output adjusted image pixel data to be rendered via said array of pixels and projected through said micro-lens array (or light field shaping layer LFSL) so to produce a designated image perception adjustment to at least partially address the viewer's reduced visual acuity; said hardware processor is operable to: digitally map the input image on an adjusted image plane designated to provide the viewer with the designated image perception adjustment; associate said adjusted image pixel data with at least some of said array of pixels according to said mapping; and render said adjusted image pixel data via said array of pixels thereby rendering a perceptively adjusted version of the input image when viewed through said micro-lens array (or light field shaping layer LFSL); said hardware processor is operable to account for a geometric misalignment between said pixel array and said micro-lens array (or light field shaping layer LFSL) based on a stored mapping of said micro-lens array (or light field shaping layer LFSL) to said array of pixels; said array of pixels is angled or rotated relative to said micro-lens array; a computer-implemented method, automatically implemented by one or more digital processors, to automatically adjust user perception of an input image to be rendered by an array of pixels via a micro-lens array (or light field shaping layer LFSL) disposed relative thereto to shape a light field emanating therefrom and thereby at least partially govern a projection thereof from said array of pixels toward a viewer to at least partially address a viewer's reduced visual acuity, the method comprising: digitally mapping the input image on an adjusted image plane designated to provide the user with a designated image perception adjustment; associating adjusted image pixel data with at least some of said pixels according to said mapping, and further according to a distance between said micro-lens array (or light field shaping layer LFSL) and said pixels, wherein said distance is shorter than a focal length of said micro-lens array (or light field shaping layer LFSL) so to produce a divergent light field therefrom; and rendering said adjusted image pixel data via said pixels thereby rendering a perceptively adjusted version of the input image when viewed through said micro-lens array (or light field shaping layer LFSL) to at least partially address the viewer's reduced visual acuity and a non-transitory computer-readable medium having instructions stored thereon, to be automatically implemented by one or more digital processors, to automatically adjust user perception of an input image to be rendered by an array of pixels via a micro-lens array (or light field shaping layer LFSL) disposed relative thereto to shape a light field emanating therefrom and thereby at least partially govern a projection thereof from said array of pixels toward a viewer to at least partially address a viewer's reduced visual acuity, the instructions comprising instructions to: digitally map the input image on an adjusted image plane designated to provide the user with a designated image perception adjustment; associate adjusted image pixel data with at least some of said pixel arrays according to said mapping, and further according to a distance between said micro-lens array (or light field shaping layer LFSL) and said pixels, wherein said distance is shorter than a focal length of said micro-lens array (or light field shaping layer LFSL) so to produce a divergent light field therefrom; and render said adjusted image pixel data via said pixels thereby rendering a perceptively adjusted version of the input image when viewed through said micro-lens array (or light field shaping layer LFSL) to at least partially address the viewer's reduced visual acuity. The only difference between the instant application and the patent is to have micro-lens array (or light field shaping layer LFSL) has a focal length and is disposed at a distance from said pixels that is shorter than said focal length so to produce a divergent light field therefrom. Having micro-lens array (or light field shaping layer LFSL) has a focal length and is disposed at a distance from said pixels that is shorter than said focal length so to produce a divergent light field therefrom is well known in the art and would have been obvious. Moreover, the claims in the instant application are broader than the claims of the patent.
Allowable Subject Matter
Claims 17-34 will be allowed if earlier non-statutory double patenting rejection is successfully overcome.
As of claim 17, the closest prior art Gollier et al. (US 10288884 B1) teaches a virtual reality (VR) system environment 100 in which a VR console 110 operates. The system environment 100 shown by FIG. 1 comprises a VR headset 105, an imaging device 135, and a VR input interface 140 that are each coupled to the VR console 110. While FIG. 1 shows an example system 100 including one VR headset 105, one imaging device 135, and one VR input interface 140, in other embodiments any number of these components may be included in the system 100. For example, there may be multiple VR headsets 105 each having an associated VR input interface 140 and being monitored by one or more imaging devices 135, with each VR headset 105, VR input interface 140, and imaging devices 135 communicating with the VR console 110. In alternative configurations, different and/or additional components may be included in the system environment 100. Similarly, functionality of one or more of the components can be distributed among the components in a different manner than is described here. For example, some or all of the functionality of the VR console 110 may be contained within the VR headset 105. The VR headset 105 is a head-mounted display that presents media to a user. Examples of media presented by the VR headset 105 include one or more images, video, audio, or some combination thereof. In some embodiments, audio is presented via an external device (e.g., speakers and/or headphones) that receives audio information from the VR headset 105, the VR console 110, or both, and presents audio data based on the audio information. Some embodiments of the VR headset 105 are further described below in conjunction with FIGS. 2 and 3. The VR headset 105 may comprise one or more rigid bodies, which may be rigidly or non-rigidly coupled to each other together. A rigid coupling between rigid bodies causes the coupled rigid bodies to act as a single rigid entity. In contrast, a non-rigid coupling between rigid bodies allows the rigid bodies to move relative to each other. In some embodiments, the VR headset 105 may also act as an augmented reality (AR) headset. In these embodiments, the VR headset 105 augments views of a physical, real-world environment with computer-generated elements (e.g., images, video, sound, etc.). The VR headset 105 includes a directed display 112, an optics block 118, one or more locators 120, one or more position sensors 125, and an inertial measurement unit (IMU) 130. The directed display 112 directs image light toward a target region including the optics block 118, thereby increasing power of the image light that reaches the target area, reducing potential for stray-light, and increases spatial and brightness uniformity across the display (as pixels near the edge are more closely matched in brightness to those near the center). The directed display 112 includes an electronic display 115 and a micro-lens array 116. Gollier et al. does not anticipate or render obvious, alone or in combination, an array of pixels operable to render a pixelated image accordingly; a micro-lens array disposed relative to said array of pixels to shape a light field emanating therefrom and thereby at least partially govern a projection thereof from said array of pixels toward the viewer, wherein said micro-lens array has a focal length and is disposed at a distance from said pixels that is shorter than said focal length so to produce a divergent light field therefrom; and a hardware processor operable on pixel data for the input image to output adjusted image pixel data to be rendered via said array of pixels and projected through said micro-lens array so to produce a designated image perception adjustment to at least partially address the viewer's reduced visual acuity.
Claims 18-24 are allowed as being dependent on claim 17.
As of claim 25, the closest prior art Gollier et al. (US 10288884 B1) teaches a virtual reality (VR) system environment 100 in which a VR console 110 operates. The system environment 100 shown by FIG. 1 comprises a VR headset 105, an imaging device 135, and a VR input interface 140 that are each coupled to the VR console 110. While FIG. 1 shows an example system 100 including one VR headset 105, one imaging device 135, and one VR input interface 140, in other embodiments any number of these components may be included in the system 100. For example, there may be multiple VR headsets 105 each having an associated VR input interface 140 and being monitored by one or more imaging devices 135, with each VR headset 105, VR input interface 140, and imaging devices 135 communicating with the VR console 110. In alternative configurations, different and/or additional components may be included in the system environment 100. Similarly, functionality of one or more of the components can be distributed among the components in a different manner than is described here. For example, some or all of the functionality of the VR console 110 may be contained within the VR headset 105. The VR headset 105 is a head-mounted display that presents media to a user. Examples of media presented by the VR headset 105 include one or more images, video, audio, or some combination thereof. In some embodiments, audio is presented via an external device (e.g., speakers and/or headphones) that receives audio information from the VR headset 105, the VR console 110, or both, and presents audio data based on the audio information. Some embodiments of the VR headset 105 are further described below in conjunction with FIGS. 2 and 3. The VR headset 105 may comprise one or more rigid bodies, which may be rigidly or non-rigidly coupled to each other together. A rigid coupling between rigid bodies causes the coupled rigid bodies to act as a single rigid entity. In contrast, a non-rigid coupling between rigid bodies allows the rigid bodies to move relative to each other. In some embodiments, the VR headset 105 may also act as an augmented reality (AR) headset. In these embodiments, the VR headset 105 augments views of a physical, real-world environment with computer-generated elements (e.g., images, video, sound, etc.). The VR headset 105 includes a directed display 112, an optics block 118, one or more locators 120, one or more position sensors 125, and an inertial measurement unit (IMU) 130. The directed display 112 directs image light toward a target region including the optics block 118, thereby increasing power of the image light that reaches the target area, reducing potential for stray-light, and increases spatial and brightness uniformity across the display (as pixels near the edge are more closely matched in brightness to those near the center). The directed display 112 includes an electronic display 115 and a micro-lens array 116. Gollier et al. does not anticipate or render obvious, alone or in combination, digitally mapping the input image on an adjusted image plane designated to provide the user with a designated image perception adjustment; associating adjusted image pixel data with at least some of said pixels according to said mapping, and further according to a distance between said micro-lens array and said pixels, wherein said distance is shorter than a focal length of said micro-lens array so to produce a divergent light field therefrom; and rendering said adjusted image pixel data via said pixels thereby rendering a perceptively adjusted version of the input image when viewed through said micro-lens array to at least partially address the viewer's reduced visual acuity.
Claims 26-29 are allowed as being dependent on claim 25.
As of claim 30, the closest prior art Gollier et al. (US 10288884 B1) teaches a virtual reality (VR) system environment 100 in which a VR console 110 operates. The system environment 100 shown by FIG. 1 comprises a VR headset 105, an imaging device 135, and a VR input interface 140 that are each coupled to the VR console 110. While FIG. 1 shows an example system 100 including one VR headset 105, one imaging device 135, and one VR input interface 140, in other embodiments any number of these components may be included in the system 100. For example, there may be multiple VR headsets 105 each having an associated VR input interface 140 and being monitored by one or more imaging devices 135, with each VR headset 105, VR input interface 140, and imaging devices 135 communicating with the VR console 110. In alternative configurations, different and/or additional components may be included in the system environment 100. Similarly, functionality of one or more of the components can be distributed among the components in a different manner than is described here. For example, some or all of the functionality of the VR console 110 may be contained within the VR headset 105. The VR headset 105 is a head-mounted display that presents media to a user. Examples of media presented by the VR headset 105 include one or more images, video, audio, or some combination thereof. In some embodiments, audio is presented via an external device (e.g., speakers and/or headphones) that receives audio information from the VR headset 105, the VR console 110, or both, and presents audio data based on the audio information. Some embodiments of the VR headset 105 are further described below in conjunction with FIGS. 2 and 3. The VR headset 105 may comprise one or more rigid bodies, which may be rigidly or non-rigidly coupled to each other together. A rigid coupling between rigid bodies causes the coupled rigid bodies to act as a single rigid entity. In contrast, a non-rigid coupling between rigid bodies allows the rigid bodies to move relative to each other. In some embodiments, the VR headset 105 may also act as an augmented reality (AR) headset. In these embodiments, the VR headset 105 augments views of a physical, real-world environment with computer-generated elements (e.g., images, video, sound, etc.). The VR headset 105 includes a directed display 112, an optics block 118, one or more locators 120, one or more position sensors 125, and an inertial measurement unit (IMU) 130. The directed display 112 directs image light toward a target region including the optics block 118, thereby increasing power of the image light that reaches the target area, reducing potential for stray-light, and increases spatial and brightness uniformity across the display (as pixels near the edge are more closely matched in brightness to those near the center). The directed display 112 includes an electronic display 115 and a micro-lens array 116. Gollier et al. does not anticipate or render obvious, alone or in combination, digitally map the input image on an adjusted image plane designated to provide the user with a designated image perception adjustment; associate adjusted image pixel data with at least some of said pixel arrays according to said mapping, and further according to a distance between said micro-lens array and said pixels, wherein said distance is shorter than a focal length of said micro-lens array so to produce a divergent light field therefrom; and render said adjusted image pixel data via said pixels thereby rendering a perceptively adjusted version of the input image when viewed through said micro-lens array to at least partially address the viewer's reduced visual acuity.
Claims 31-34 are allowed as being dependent on claim 30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Xu et al. (US 20210271091 A1) teaches a wearable device that include a head-mounted display (HMD) for rendering a three-dimensional (3D) virtual object which appears to be located in an ambient environment of a user of the display. The relative positions of the HMD and one or more eyes of the user may not be in desired positions to receive, or register, image information outputted by the HMD. For example, the HMD-to-eye alignment vary for different users and may change over time (e.g., as a given user moves around or as the HMD slips or otherwise becomes displaced). The wearable device may determine a relative position or alignment between the HMD and the user's eyes by determining whether features of the eye are at certain vertical positions relative to the HMD. Based on the relative positions, the wearable device may determine if it is properly fitted to the user, and provides feedback on the quality of the fit to the user, and may take actions to reduce or minimize effects of any misalignment;
- Prior Art Macnamara et al. (US 20180136486 A1) teaches a wearable ophthalmic device having an outward facing head-mounted light field camera to receive light from a user's surroundings and to generate numerical light field image data. The device may also include a light field processor to access the numerical light field image data, to obtain an optical prescription for an eye of the user, and to computationally introduce an amount of positive or negative optical power to the numerical light field image data based on the optical prescription to generate modified numerical light field image data. The device may also include a head-mounted light field display to generate a physical light field corresponding to the modified numerical light field image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882